9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrew C. HOSLEY, Plaintiff-Appellant,v.Officer FAULKNER;  Officer Robbie;  Sheriff's Department,City of Lynchburg;  L. W. Simpson;  Medical Department,Lynchburg Sheriff's Department;  Lieutenant Sheldon;Sergeant Tyree;  Doctor Dobbins, Defendants-Appellees.
No. 93-6874.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 20, 1993.Decided:  November 16, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Andrew C. Hosley, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before HALL, PHILLIPS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hosley v. Faulkner, No. CA-93-594-R (W.D. Va.  Aug. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED